Judgments and order reversed on the law and complaint dismissed, with costs in all courts. Memorandum: Even assuming that the condition of snow and ice upon the sidewalk was as testified to by plaintiff himself on the trial, still it was not sufficient to constitute actionable negligence. All concur. (The judgment of the Supreme Court awards costs on an affirmance of a Buffalo City Court judgment; the order affirmed the said Buffalo City Court judgment. The action is for damages for injuries sustained by falling on an icy sidewalk.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ. [157 Misc. 702.]